Citation Nr: 0334401	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-04 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher rating for service-connected non-
psychotic organic brain syndrome with brain trauma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The veteran's non-psychotic organic brain syndrome with brain 
trauma is primarily manifested by daily headaches, sleep 
disturbance, nightmares, and impaired memory, attention span, 
and concentration.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for non-psychotic organic brain syndrome with brain trauma 
have not been approximated.  38 U.S.C.A.        §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim and the reason the 
claim was denied as set forth in the September 2001 rating 
decision and February 2002 Statement of the Case.   The SOC 
provided the veteran with notice of the law and regulations 
pertinent to his claim, except for the law and implementing 
regulations of the VCAA.  Nevertheless, in correspondence 
dated in June 2001, the RO advised the veteran of the VCAA 
and VA's duties under the VCAA.  The RO advised the veteran 
of the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  

The RO also advised the veteran that he should submit any 
additional information or evidence "as soon as possible, 
preferably within 60 days from the date of [the VCAA] 
letter."  (emphasis added).  The RO then went on to explain 
that "[i]n any case, the evidence must be received in the 
Department of Veterans Affairs within one year from the date 
it was requested, otherwise, if entitlement is established, 
benefits may not be paid for any period prior to the date the 
evidence is received."  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Board notes that the concerns articulated in Paralyzed 
Veterans of America are not present in the instant appeal.  
The RO merely expressed its preference that the veteran 
submit any additional information or evidence within 60 days 
from the date of the VCAA letter.  More significantly, VA's 
duty to assist the veteran in obtaining the evidence 
necessary to substantiate the claim has been satisfied.  In 
VA Form 21-4138 dated in June 2001, the veteran reported that 
he had received no recent treatment.  Thus, there are no 
outstanding treatment records to obtain.  In VA Form 21-4138, 
the veteran also requested a VA examination.  The RO afforded 
the veteran a VA examination in August 2001.  

In the Statement of Accredited Representative in Appealed 
Case, the service representative maintained that "the claim 
[was] not ready for appellate review due to the fact that the 
examination that was conducted on August 18, 2001, [...] no 
longer represent[ed] a contemporaneous examination."  In the 
opinion of the Board, the August 2001 VA examination is not 
"too remote" and represents the current severity of the 
veteran's disability in the absence of treatment records that 
suggest that the veteran's disability has increased in 
severity since August 2001.  

The service representative also maintained that the veteran 
was entitled to a new examination because the August 2001 VA 
examiner noted that the veteran's "visual spatial function 
was not tested."  The VA examination report shows that the 
VA examiner conducted a thorough examination that included 
examination of the veteran's pupils, visual fields, and 
extraocular movements.  The VA examiner apparently did not 
further test the veteran's "visual spatial function," 
because he did not think that that particular test was 
necessary for the determination as to the severity of the 
veteran's organic brain syndrome.  Also, the criteria set 
forth in VA's Schedule for Rating Disabilities, under 38 
C.F.R. 4.130, Diagnostic Code 9304 indicates that a "visual 
spatial function" test is not germane to the evaluation of 
the disability at issue.  

The service representative further maintained that the 
veteran was entitled to a new examination because the VA 
examiner did not address "global assessment of functioning 
with respect to neurological and psychological conditions 
secondary to the head trauma."  The VA examination report 
shows that neurological and limited psychological testing 
were conducted.   The Board emphasizes that the veteran is 
currently service-connected for non-psychotic organic brain 
syndrome.  Moreover, there were no findings reported on the 
VA examination suggestive of secondary psychological problems 
associated with the organic brain syndrome.  Thus, the  Board 
does not find that the VA examiner should have referred the 
veteran for a full psychological evaluation.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.  


II.   Medical Evidence

The history of this appeal shows that by an April 1978 rating 
decision, the RO granted service connection for non-psychotic 
organic brain syndrome with brain trauma, and assigned a 10 
percent rating effective from July 1977.  An August 1991 RO 
rating decision and May 1994 RO rating decision continued the 
assigned rating.  The veteran initiated the instant claim in 
June 2001.  By a September 2001 rating decision, the RO 
increased the rating to 30 percent disabling, effective from 
June 2001.  The veteran contends that the severity of his 
disability remains greater than is contemplated by the 
currently assigned rating.  

The August 2001 VA examination report shows that the examiner 
reviewed the claims file.  The examiner noted by way of 
history that the veteran was assaulted in 1974, during which 
time he sustained a parietofrontal skull depressed fracture.  
The examiner noted that since that time, the veteran had 
complained of daily headaches.  The veteran reported that the 
headaches lasted for half-an-hour to hours, they occurred 
daily, and they were not associated with nausea, vomiting, or 
photophobia.  He complained of some sleep disturbance and 
nightmares.  He complained of a poor memory that required him 
to maintain a list of things.  He related that his uncle 
helped him take care of bills and other duties.   The 
examiner noted that in general, the veteran was cooperative 
and appropriately dressed.  The examiner noted that the 
"HEENT" (head, eyes, ears, nose, and throat) evaluation was 
unremarkable.  The veteran's neck demonstrated good range of 
motion.  

On neurological examination, the veteran exhibited alertness.  
He was oriented to person, place, and time.  His attention 
was impaired.  He had a categorical fluency of about seven 
animals in one minute.  He had trouble in coding words and at 
times directions had to be repeated.  His basic language 
function was intact.  He had good repetition, naming, and 
fluency.  His memory was tested via the drilled word test.  
He could recall 3/3 words in one minute and then only 1/3 at 
five minutes.  The examiner noted however that it appeared 
that the veteran had trouble bringing the words in rather 
than retaining them over time.  His visual spatial function 
was not tested.  His pupils were equal and reactive.  His 
visual fields were full.  His extraocular movements were 
intact.  There was no nystagmus.  The sensations on his face 
were intact.  His smile was symmetric and his palate elevated 
symmetrically.  His tongue protruded in the midline and his 
shoulder shrug was okay.  The motor examination revealed 
normal tone and strength throughout.  Fine movements were 
equal bilaterally.  The sensory examination was unremarkable.  
The cerebellar function was normal.  His reflexes were 
hypoactive, but symmetric throughout.  His gait was 
normobased.  He could stand on either foot alone.  The 
Romberg was negative.  The examiner noted an assessment of 
mild traumatic brain injury with residual problems with 
concentration and attention.  The examiner also noted an 
assessment of chronic post-traumatic headache disorder.  The 
examiner commented that although the veteran's headaches were 
daily in nature, the veteran was not taking specifically any 
preventive medications and he was able to function through 
the headaches.  The examiner described the headaches as " 
non-prostrating." 


III.  Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2003).


A 30 percent evaluation requires evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9304 (2003).

A 50 percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long- term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 
 
A 70 percent evaluation requires evidence of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires evidence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  


IV.  Analysis

The August 2001 VA examination report shows that the 
veteran's organic brain syndrome is primarily manifested by 
daily headaches, sleep disturbance, nightmares, and impaired 
memory, attention span, and concentration.  Although the 
veteran suffers from daily headaches, there is no medical 
evidence of record that the headaches are prostrating.  For 
example, there are no treatment records which show that the 
veteran takes any preventive medications, nor are there any 
treatment records which show that the veteran has 
difficulties or is incapable of functioning through the 
headaches.  Thus, the evidence fails to show symptomatology 
productive of a higher rating.

The veteran complains of sleep disturbance and nightmares.  A 
chronic sleep impairment is symptomatology associated with a 
rating of 30 percent under Diagnostic Code 9304.  

The veteran complains that his memory is so poor that he must 
maintain lists in order to remember things, and he must 
enlist the aid of his uncle to help him take care of bills 
and other duties.  Mild memory loss, such as forgetting 
names, directions, recent events, etc., is symptomatology 
associated with a rating of 30 percent under Diagnostic Code 
9304.  Evidence of impairment of short- and long-term memory, 
such as retention of only highly learned material and 
forgetting to complete tasks, was not demonstrated on VA 
examination.  The results of the drilled word test showed an 
intact short term memory but suggested that the veteran had 
problems with his long term memory as he was only able to 
recall 1/3 words at five minutes.  The VA examiner, however, 
explained that it appeared that the veteran "had trouble 
bringing the words in rather than retaining them over time."  
Thus, at this time, the evidence does not show that the 
problem the veteran experiences with his memory is the 
severity of which is associated with a higher rating of 50 
percent.  

Similarly, evidence of difficulty in understanding complex 
commands and impaired abstract thinking were not demonstrated 
on VA examination.  While the VA examiner noted that the 
veteran "had trouble in coding words and at times directions 
had to be repeated," the examination showed that the 
veteran's basic language functioning was intact and he had 
good repetition, naming, and fluency.  The examination also 
showed that the veteran was orientated to person, place, and 
time, so no evidence of psychological impairment was 
demonstrated.  It is the VA examiner's opinion that the 
veteran suffered from a mild traumatic brain injury, 
presumably because the residual symptoms demonstrated on VA 
examination were mild in nature, the Board infers.  Thus, at 
this time, the evidence shows that any impairment in the 
veteran's ability to understand commands as well as any 
impairment in thinking is mild and therefore, not productive 
of symptomatology associated with a 50 percent rating.  This 
conclusion derives further support by the fact that the eye, 
motor, and sensory examinations were all negative and his 
cerebellar functioning was normal.  So there is no underlying 
disorder that would suggest that the veteran's symptoms of 
headaches and impairment in memory, concentration, and 
attention are more severe than demonstrated on VA 
examination.   

The Board acknowledges the veteran's contention that the fact 
that he needs assistance in paying his bills is evidence that 
his disability is productive of a higher level of disability 
than is contemplated in the currently assigned rating.  The 
Board, however, notes that there is no evidence in the claims 
file that the veteran is not capable of managing his own 
funds.  For example, the claims file does not show that 
someone other than the veteran has been appointed to manage 
the veteran's monthly compensation benefits on his behalf.  

Accordingly, the Board finds that the veteran's service-
connected non-psychotic organic brain syndrome with brain 
trauma more closely approximates the criteria associated with 
the currently assigned rating of 30 percent under 38 C.F.R. § 
4.130, Diagnostic Code 9304 (2003).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's organic brain syndrome causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's organic brain 
syndrome interferes with his employability, the currently 
assigned 30 percent rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  The evidence 
shows that the veteran's disability interferes with his daily 
life activities in that some of his activities are impacted 
by his headaches and impaired memory, attention span, and 
concentration.  There, however, is no evidence that the 
veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of his organic brain syndrome.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating in excess of 30 percent for service-connected 
non-psychotic organic brain syndrome with brain trauma is 
denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



